141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Virgil O. HOOKER;  Dora E. Hooker; David O. Hooker;  GloriaJ. Hooker, Appellants,v.Bentley E. STORY, Appellee.
No. 98-1658.
United States Court of Appeals, Eighth Circuit.
Submitted March 20, 1998.Filed April 7, 1998.

1
Appeal from the United States District Court for the Eastern District of Arkansas.


2
Virgil O. Hooker, Dora E. Hooker, David O. Hooker, and Gloria J. Hooker sued an Arkansas state judge, alleging he had violated their constitutional rights by making certain rulings in a prior foreclosure action brought against the Hookers.  The district court1 granted, on the basis of absolute judicial immunity, defendant's motion to dismiss, and denied the Hookers' postjudgment motions.  Having carefully reviewed the record, we conclude the district court's rulings were clearly correct.  Accordingly, we affirm.  See 8th Cir.  R. 47A(a).



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas